 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8       CNA INSURANCE COMPANY LIMITED,                 CASE NO. C18-932RSM

 9                   Plaintiff,                         ORDER

10            v.

11       EXPEDITORS INTERNATIONAL OF
         WASHINGTON, INC. d/b/a EXPEDITORS
12       INTERNATIONAL OCEAN, et al.,

13                   Defendants.

14

15           This matter is before the Court on supplemental briefing of the parties following the

16   Court’s order awarding Defendant “its reasonable fees and costs reasonably incurred because of

17   Plaintiff’s failure to participate in the preparation of an agreed pretrial order.” Dkt. #44 at 7.

18   Defendant “requests an award of $17,450 in attorneys’ fees and $15 in costs.” Dkt. #47 at 1.

19   Plaintiff objects that the requested fees are exorbitant and unreasonable. Dkt. #49 at 1.1

20           District courts have broad discretion to determine the reasonableness of fees. Gates v.

21   Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992). In making the determination, courts calculate

22
     1
      Plaintiff does not contest that Federal Rule of Civil Procedure 16 provides an appropriate basis
23
     for the imposition of attorneys’ fees and costs here. See FED. R. CIV. P. 16(f)(2) (providing for
     an award of “the reasonable expenses—including attorney’s fees—incurred because of any
24
     noncompliance with this rule”).

     ORDER – 1
 1   the “lodestar amount,” which is the number of hours reasonably expended multiplied by a

 2   reasonable hourly rate. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th Cir. 2008).

 3   The lodestar figure is a presumptively reasonable fee award.2 Id. at 977.

 4          The Court begins by noting that the reasonableness of the hourly rates charged are not

 5   challenged and are consistent with the hourly rates the Court found reasonable when it previously

 6   awarded Defendant fees in this matter. See Dkt. #49 at 1; Dkt. #29 at 2. The Court accepts the

 7   rates3 as reasonable and accordingly considers the number of hours reasonably expended.

 8          Defendant argues that Plaintiff’s failure to participate in the preparation of a pretrial order

 9   caused it to incur fees for three discrete tasks. Dkt. #47 at 3–4. Most directly, Defendant argues

10   that Plaintiff’s actions necessitated various communications aimed at attempting to coordinate

11   over the pretrial order and Defendant’s preparation of its own pretrial order for 11.7 hours. Dkt.

12   #47 at 4; see also Dkt. #38. Additionally, Defendants argue that Plaintiff’s actions were

13   necessarily detailed and addressed in briefing its motion to dismiss for failure to prosecute or

14   comply with the Court’s deadlines. See Dkts. #33 and #40. This briefing required 28.4 hours.

15

16

17   2
       The lodestar figure may also be adjusted up or down to arrive at a reasonable fee with
     consideration of the Kerr factors. Cairns v. Franklin Mint Co., 292 F.3d 1139, 1158 (9th Cir.
18
     2002). The “Kerr factors” refer to various considerations identified by the Ninth Circuit in Kerr
     v. Screen Extras Guild, Inc., 526 F.2d 67 (9th Cir. 1975). These factors include (1) the time and
19
     labor required, (2) the novelty and difficulty of the questions involved, (3) the skill required, (4)
     the preclusion of other employment, (5) the customary fee, (6) whether the fee is fixed or
20
     contingent, (7) time limitations imposed by the client or circumstances, (8) the amount involved
     and results obtained, (9) the experience, reputation, and ability of the attorneys, (10) the
21
     “undesirability” of the case, (11) the nature and length of the relationship with the client, and
     (12) awards in similar cases. Id. at 70. Many of these factors are subsumed into the lodestar
22
     calculation itself. Cunningham v. Cnty. of Los Angeles, 879 F2d 481, 487 (9th Cir. 1988). The
     Court does not find any adjustment necessary in this case.
23
     3
       Mr. Block and Mr. Filer, both shareholders, charged $475 per hour and Ms. Mennemeier, an
24
     associate, charged $315 per hour.

     ORDER – 2
 1   Dkt. #47 at 3. Finally, Defendant argues that Plaintiff’s actions necessitated 5.9 hours of work

 2   to respond to an order to show cause issued by this Court. Dkt. #47 at 4; see also Dkt. #43.

 3            Plaintiff argues that a more substantial portion of the work should have been handled by

 4   associates. Dkt. #49 at 2. But the Court’s local rules specifically require that the attorneys

 5   “principally responsible for trying the case on behalf of each party” must “be completely familiar

 6   with all aspects of the case.” LCR 16(k). The Court will not fault Defendant for the involvement

 7   of lead counsel at this case’s late juncture.

 8            Secondly, Plaintiff argues that the preparation of a pretrial order is a mundane task and

 9   that the Court should award only 10-15% of the amount requested by Defendant.4 This small

10   portion should be sufficient, Plaintiff argues, because cases such as this rarely proceed to trial,

11   because the prejudice to Defendant from its failure to participate is minimal, and because

12   Defendant could have approached the issue differently. Dkt. #49 at 3. Further, Plaintiff argues,

13   the Court’s current award should be reduced because Plaintiff has already borne fees and costs

14   because of Plaintiff’s other conduct in this case. Id. at 3–4. But the Court declines the invitation

15   to travel with Plaintiff down the many different paths that could have resulted from different

16   actions by Plaintiff and Defendant. The Court does not doubt that the issue could have been

17   resolved more swiftly by the parties. But the Court’s proper inquiry relates to what actually

18   happened.

19            “The party seeking fees bears the burden of documenting the hours expended in the

20   litigation and must submit evidence supporting those hours.” Welch v. Metro. Life Ins. Co., 480

21   F.3d 942, 945–46 (9th Cir. 2007) (citing Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). Here,

22   Defendant has provided contemporaneous time records. Dkt. #47-2 at 42–48. After the Court’s

23

24   4
         These percentages represent a proposed range of fees from $1,745 to $2,617.50.

     ORDER – 3
 1   review, neither the work performed, nor the hours expended strike the Court as particularly

 2   unusual or unnecessary. Defendant further provides a table summarizing the work expended by

 3   its counsel, broken out by attorney and by task. Dkt. #47-1 at 3. Nevertheless, the Court does

 4   find several deviations appropriate.

 5          The Court does not agree that all time related to Defendant’s motion to dismiss should be

 6   compensated. Plaintiff’s failure to satisfy its obligations related to the pretrial order was only

 7   one of several grounds supporting Defendant’s motion to dismiss. See generally Dkt. #33. The

 8   Court finds that one third of this time was reasonably related to Plaintiff’s failures related to the

 9   pretrial order. The issue, however, received more focus on Defendant’s reply and the Court finds

10   that one half of that time is a more reasonable award. See generally Dkt. #40. This same

11   reasoning holds true for Defendant’s response to the Court’s order to show cause, and the Court

12   again finds that one half of that time is reasonably awarded.

13          The Court also finds that several individual time entries do not appear adequately related

14   to Plaintiff’s conduct at issue here. Accordingly, the Court excludes the following entries.

15           Date           Hours                                  Reason

16         11/07/19           0.4        Insufficiently related to missed pretrial deadlines
           11/18/19           0.8        Insufficiently related to missed pretrial deadlines
17
           11/18/19           0.5        Insufficiently related to missed pretrial deadlines
18         11/21/19           0.7        Insufficiently related to missed pretrial deadlines

19         11/25/19           0.3        Insufficiently related to missed pretrial deadlines
           11/25/19           0.7        Unnecessary strategy conferencing
20
           11/26/19           0.6        Unnecessary strategy conferencing
21

22          Finally, the Court finds that an overall reduction is appropriate because of block billing.

23   District courts reasonably conclude that the party seeking attorneys’ fees fails to carry its burden

24   of documenting the hours expended when that party engages in “block billing” because block

     ORDER – 4
 1   billing makes it more difficult to determine how much time was spent on particular activities.

 2   Welch, 480 F.3d at 948. In this case, the Court finds that a 10% reduction in the time claimed is

 3   appropriate.

 4          Collectively, these reductions are represented in the following chart.

 5                                                                     Hourly
           Individual              Type of Work            Hours                       Total
                                                                        Rate
 6
         Block             Communications with
 7
                           opposing counsel, client,
 8                         and court about response to

 9                         plaintiff's failure to submit
                           pretrial filings.                  7.5       $475.00       $3,562.50
10
         Mennemeier        Communications with
11                         opposing counsel, client,

12                         and court about response to
                           plaintiff's failure to submit
13
                           pretrial filings.                  4.2       $315.00       $1,323.00
14       Block             Prepare motion to dismiss          4.5       $475.00       $2,137.50

15       Mennemeier        Prepare motion to dismiss          0.9       $315.00         $283.50
         Block             Prepare reply to motion to
16
                           dismiss                           1.75       $475.00         $831.25
17       Mennemeier        Prepare reply to motion to

18                         dismiss                            3.0       $315.00         $945.00
         Block             Respond to order to show
19
                           cause                              1.3       $475.00         $617.50
20       Mennemeier        Respond to order to show
21                         cause                              1.0       $315.00         $315.00
         SUBTOTAL                                           24.15                    $10,015.25
22
                                                                      Less 10%       - $1,001.53
23
         TOTAL                                                                        $9,013.72
24

     ORDER – 5
 1          Having considered the relevant briefing, supporting declarations, and the remainder of

 2   the record, the Court finds and ORDERS that Plaintiff shall pay the Expeditors Defendants

 3   $9,013.72 in attorneys’ fees and $15.00 in costs (a total of $9,028.72) within thirty (30) days of

 4   this Order.

 5          Dated this 5 day of February, 2020.

 6

 7

 8                                                A
                                                  RICARDO S. MARTINEZ
 9                                                CHIEF UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER – 6
